DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Interpreting the claim in light of the specification, Examiner find the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the inventions as recited in independent claim 1.

Huh et al. (Publication No. US 20170057363 A1) teaches a hybrid energy system for providing power to a load and for providing a fast variation of DC link voltage to improve system efficiency is disclosed. The system includes a load, a direct current (DC)link electrically coupled to the load, an energy storage system having a first energy storage device and a second energy storage device arranged in series, and a bi-directional DC-DC converter electrically coupled to the DC link and to the energy storage system, the bi-directional DC-DC converter being connected to a node located between the first energy storage device and the second energy storage device and to a node connecting the second energy storage device to the DC link.

	Kim, Sanjoon (Publication No. US 20160105132 A1) teaches a system and a method for controlling regenerative braking of an electric vehicle. The system and method calculate an available torque considering a battery system and an available torque considering a motor system to improve an accuracy of regenerative braking amount. The method includes calculating an available torque considering a battery system and an available torque considering a motor system when regenerative 

	Park et al. (Publication No. US 20150291040 A1) teaches a method including: charging a DC-link with a counter electromotive force of the first and second motors, generated by driving energy of the vehicle or power of the engine when a main relay is off during driving of the vehicle; controlling the voltage of the DC-link, using a second inverter connected between the DC-link and the second motor in an engine driving state; and using the DC-link of which voltage control is performed as a power source for the emergency driving of the vehicle, wherein, in the emergency driving of the vehicle using the DC-link as the power source, the engine clutch between the engine and the first motor is separated, and the vehicle is then driven by a driving force of the first motor. The DC-link can charged with the counter electromotive force generated in the first and second motors, and the high voltage component such as the LDC, EOP or air conditioner compressor (A/C) can be driven using, as a power source, the DC-link voltage controlled through the second inverter.

	The features “operate the DC converter to output a voltage lower than a voltage of the second battery or stop an operation of the DC converter while operating the inverter to adjust an output voltage of the DC link terminal side of the inverter to become greater than a voltage of the first voltage;” and “operate the DC converter to output a voltage greater than the voltage of the second battery while operating the inverter to output a voltage greater than the voltage of the first battery when the magnitude of a current provided to the first battery is decreased by a predetermined level or more” when taken in the context of claim 1 as a whole, were not uncovered in the prior art teachings. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668